   Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 1 of 10 PageID: 1




   TIMOTHY D. BARROW, ESQ.
   148 Main Street
   Lebanon, New Jersey 08833
   (908) 236-2229
   Attorney for Plaintiff

                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY

   -------------------------------------------------------------------
   BEECHER’S HANDMADE CHEESE, LLC,

                                                Plaintiff,               :   CIVIL ACTION No.
                     v.

   NEW SOUND TRANSPORTATION LLC, and                                              COMPLAINT
   RAY S. F., INC. d/b/a Freezpak Logistics,

                                                Defendants.            :
   --------------------------------------------------------------------


            The Plaintiff herein, by their attorney, Timothy D. Barrow, complaining of the above

   Defendants, pleading upon information and belief as follows:


                                                THE PARTIES


1. At and during all times hereinafter mentioned, Plaintiff BEECHERS HANDMADE CHEESE,

   LLC (hereinafter referred to as “BEECHER’S), is a limited liability company or other business

   entity duly organized and existing under and by virtue of the laws of the State of Washington and

   does business with its principal office address at 1725 Westlake Ave. N , Seattle, Washington

   98109-3070.



2. At and during all times hereinafter mentioned, Defendant NEW SOUND TRANSPORTATION

   LLC (hereinafter referred to as “NST”) is a limited liability company or other business entity

   organized and existing under and by virtue of the laws of the State of Washington with its

   principal place of business located at 7495 26th Street E, Fife, Washington. Said Defendant does

   business in New Jersey, is authorized to operate in the State of New Jersey by the Federal Motor

   Carrier Safety Administration (FMCSA) and has designated James Corsey, 600 Birchfield Road,
                                               1
    Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 2 of 10 PageID: 2




   Ste. 601, Mount Laurel, New Jersey 08054 as its agent for service of process listed by the

   blanket service company Truck Process Agents of America, Inc pursuant to federal regulation.


3. At and during all times hereinafter mentioned, Defendant RAY S. F., INC. d/b/a Freezpak

   Logistics (hereinafter referred to as “FREEZPAK”) is a corporation or other business entity

   organized and existing under and by virtue of the laws of the State of New Jersey or another

   State with its principal place of business located at 162 Railroad Ave, Paterson, New Jersey

   07501. Said Defendant does business in New Jersey, is authorized to operate in the State of New

   Jersey by the FMCSA and has designated Jerry A. Casser, Esq., 75 Lane Road, Suite 402,

   Fairfield, NJ 07004 as its agent for service of process listed by the blanket service company

   Transportation Authority, LLC pursuant to federal regulation.



4. Plaintiff brings this action as shipper and owner of the subject cargo and on behalf of any

   insurers of the subject cargo in suit including any others whose interests may appear and is

   entitled to maintain this action.


5. Defendant NST is a FMCSA authorized operating common carrier, contract carrier and/or

   property carrier of cargo for hire and is otherwise a bailee of cargo entrusted in its care, custody

   and/or control.


6. Defendant FREEZPAK is a registered FMCSA transportation property broker pursuant to 49

   U.S.C. § 13904 and who sells, arranges, provides for, and/or contracts with authorized motor

   carriers determined fit to perform the transportation of cargo in interstate commerce for the

   benefit of certain shippers and/or consignees.



                                  JURISDICTION AND VENUE


   7. Plaintiff’s causes of action and claims are within the original jurisdiction of this Honorable

   Court arising under the Carmack Amendment to the Interstate Commerce Act, 49 U.S.C. §


                                                    2
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 3 of 10 PageID: 3




14706 and also pursuant to 28 U.S.C. § 1337(a). The Court may also exercise jurisdiction over

the matters herein under this Court's supplemental jurisdiction pursuant to 28 U.S.C. § 1367.



8. Venue is proper and appropriate for this action pursuant to 49 U.S.C. § 14706 (d) against the

contracted delivering carrier Defendant NST who operates within this District. Venue is also

proper pursuant to 28 U.S.C. § 1391 (c) as the said Defendants are subject to personal

jurisdiction in this District at the time of commencement of suit and under 28 U.S.C. §1391(b)

(2) as a substantial part of the events and/or omissions giving rise to these claims occurred in this

judicial district.




                                        THE FACTS

9.    Plaintiff repeats and realleges the allegations set forth in paragraphs numbered 1 through 8

of the within Complaint in their entirety, as if set forth herein at length.


10.   On or about May 8, 2020 Defendant NST, or those acting on its behalf, received 17 pallets

consisting of 877 cases of chilled Flagship Cheese and Grading Blocks in good order, condition

and quantity at Hall’s Warehouse in South Plainfield, New Jersey on behalf of Plaintiff, pursuant

to bill of lading and/or receipt, in a refrigerated trailer with temperatures contracted to be

maintained between 34-39 degrees F for interstate transport for delivery to consignee Western

Distribution Services in Burien (or Seattle), Washington for consideration of certain agreed

freight paid or to be paid upon confirmation of delivery.



11.   While in route during Defendant NST’s transport to final destination, the subject truck and

trailer rolled over resulting in an accident on May 14, 2020 outside of Billings, Montana. The

subject cargo had to be trans-loaded to another trailer where it was subsequently transported to

Defendant NST’s Fife, Washington warehouse.

                                                  3
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 4 of 10 PageID: 4




12.      The subject cargo was surveyed by cargo interests on May 27, 2020 2with NST personnel

present at NST’s Fife, Washington warehouse. Some damages to the subject cargo were

observed. Otherwise from an outward physical appearance, the cargo appeared to be in good

order. However, no temperature records related to the subject cargos’ interstate transportation

from New Jersey through to the time of the rollover accident in Montana and then for the

transportation to NST’s Fife warehouse have ever been provided by NST although requested.

Delivery to final destination was never effected by NST for this interstate transit of the subject

cargo.


13. As a result of the rollover accident, the set temperature of 38 degrees for the subject cargo

was obviously not maintained and has resulted in the compromise of the safety and retention in

the quality of this food grade fresh cheese product.


14.      Plaintiff can not use or sell the subject cheese for its original intended purpose due to

lack of proof that the product was transported within the required temperature specifications.


15..     The subject cargo was sold on the secondary market for salvage on or before October 24,

2020 demonstrating its damaged market value resulting in a loss of $243,443.46.


16.      The Motor Cargo Liability Insurance Policy obtained by Defendant NST was reported to

have a policy limit of $100,000.


17.      The FREEZPAK Contract Shipping Instructions for the transportation by NST issued by

Defendant FREEZPAK for this load recites that the “contractor must maintain refer temperature

and any abuse to product must be covered by the contractor cargo policy up to a minimum one

hundred thousand.”


18.      The Brokerage Agreement between Defendants NST and FREEZPAK dated 7/11/2019

at ¶ 9 b. provides the Carrier (NST) was to procure and maintain “All Risk Broad Form Motor

Truck Cargo Legal Liability insurance in an amount not less than $350,000 per occurrence.

Such insurance policy shall provide coverage to the Broker, the Customer, the owner of the

                                                 4
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 5 of 10 PageID: 5




cargo and/or consignee (as their interests may appear) for any loss, damage or delay claim to

any property coming into the possession of the carrier under this Agreement.”        Furthermore,

“[t]he coverage provided under the cargo policy shall have no exclusions or restrictions of any

type that would preclude coverage relating to a cargo loss damage, or delay claim arising under

this Agreement.”


19.     There is no evidence that Defendant FREEZPAK enforced and/or monitored compliance

by Defendant NST with ¶ 9 b. of their Brokerage Agreement which provision was entered into,

inter alia, for the benefit of Plaintiff as the Customer/Owner of cargo to ensure a high policy

limit to cover cargo losses up to $350,000 per occurrence.


20.     Defendant NST did not procure the required cargo liability insurance set forth in the said

Brokerage Agreement nor did Defendant FREEZPAK ensure that NST complied with this

$350,000 required insurance for the subject shipment. Contrary to the Brokerage Agreement

contract provisions, Defendant FREEZPAK only instructed Defendant NST to have minimum

$100,000 cargo insurance contrary to its own Brokerage Agreement provisions with NST.


21.     Plaintiff and those acting for or on behalf of Plaintiff have duly performed all duties and

obligations on their part to be performed.




                PLAINTIFF’S CAUSE OF ACTION AGAINST DEFENDANT NST



 COUNT ONE – CARRIER LIABILITY UNDER THE CARMACK AMENDMENT FOR

                                CARGO LOSS AND DAMAGE

22. Plaintiff repeats and realleges the allegations set forth in paragraphs numbered 1 through 21

of the within Complaint in their entirety, as if set forth herein at length.


23.   Defendant NST’s failure to transport, secure, store, maintain proper reefer temperatures

and deliver the subject cargo of fresh chilled cheese from time of receipt from Hall’s Warehouse

                                                   5
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 6 of 10 PageID: 6




in South Plainfield, New Jersey to Western Distribution Services at Burien, Washington or other

designated location of Plaintiff’s designated receiver in the same good order, quantity and

condition as received were caused by Defendant NST and/or its          agents    and/or    servants’

failures to properly perform and/or negligently perform the interstate contract of carriage of the

subject cargo that was owed to the shipper, consignee and/or owner of said cargo as an

interstate motor carrier of same that resulted from their conduct or omissions       to     properly

receive, store, secure, carry, transport, store, deliver and/or care for the subject cargo for which

NST is liable under the Carmack Amendment as motor carrier or otherwise as provided by

statute.



24.        By reason of the premises, Plaintiff has sustained actual damages in the amount of

$243,443.46 which is the difference for the selling market price and damaged market price value

of the cargo which has been demanded but not paid.



           PLAINTIFF’S CAUSES OF ACTION AGAINST DEFENDANT FREEZPAK



                           COUNT I – BREACH OF CONTRACT
25.        Plaintiff repeats and realleges the allegations set forth in paragraphs numbered 1 through

24 of the within Complaint in their entirety as if set forth herein at length.



26.        Defendant FREEZPAK’s failure to have properly arranged, provided and contracted for

the transportation of the subject high-value cargos for delivery to destination in the same good

order and condition as received by confirming compliance with the expressed obligations of the

motor carrier in the Brokerage Agreement were breaches of contract to Plaintiff as well as

express and/or intended third party beneficiaries of the contract between Defendants.



27.        Defendant FREEZPAK’s failure to have properly arranged, provided and contracted for

the transportation of the subject high-value cargos with the required motor truck cargo liability

                                                   6
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 7 of 10 PageID: 7




insurance limit of $350,000 to cover any total loss as set forth in the Brokerage Agreement with

NST were breaches of contract to Plaintiff/owner of said cargos.



28.     By reason of the premises, Plaintiff has sustained damages, no part of which has been

paid although duly demanded, in the amount of $243,443.46.



                             COUNT II – NEGLIGENCE


29.    Plaintiff repeats and realleges the allegations set forth in paragraphs numbered 1 through

24 of the within Complaint in their entirety as if set forth herein at length.



30.    As a registered FMCSA property transportation broker, Defendant FREEZPAK owed a

duty of care to the owner and/or shipper to properly arrange, provide and contract for the

interstate transportation of the subject high-value cargos for delivery to destination in the same

good order and condition as received.



31.    The failures to properly arrange, provide and contract for the interstate transportation of

the subject high-value cargos with the required motor truck cargo liability insurance as set forth

in their Brokerage Agreement with NST through to delivery destination in the same good order

and condition are breaches of Defendant FREEZPAK’s duties and obligations of care which was

the proximate cause of the loss and damage sustained by Plaintiff.



32.    By reason of the premises, Plaintiff has sustained damages, no part of which has been

paid although duly demanded, in the amount of $243,443.46.



               COUNT III – NEGLIGENT HIRING OF MOTOR CARRIER
33.    Plaintiff repeats and realleges the allegations set forth in paragraphs numbered 1 through

31 of the within Complaint in their entirety as if set forth herein at length.

                                                   7
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 8 of 10 PageID: 8




34.    Defendant FREEZPAK arranged for the transportation of the subject shipment as a

FMCSA property broker by hiring Defendant motor carrier NST on or before the date of

shipment of the subject cargo.



35.    Defendant NST did not have the required cargo insurance with a coverage loss limit of

$350,000 as it was obligated to procure at the time of the shipment in May 2020 or thereafter.



36.    Defendant FREEZPAK failed to obtain the necessary information and confirm that

Defendant NST had proper cargo insurance that would confirm coverage for the transportation of

the subject shipments in accord with their Brokerage Agreement.



37.    Defendant FREEZPAK failed to adhere to industry guidelines and its own brokerage

contract in the hiring, selection, and retention of Defendant motor carrier NST for the purpose of

effecting safe, reliable and professional transport services in regard to the subject shipment.



38.    As transportation property broker, Defendant FREEZPAK owed a duty of care and due

diligence to the owner, shipper and/or consignee when hiring, selecting and/or retaining

Defendant NST for the interstate motor transport of the subject shipment.



39.     The failure to exercise care and due diligence by Defendant FREEZPAK in the hiring,

selection and/or retention of Defendant NST to perform the interstate transportation services,

including but not limited to FREEZPAK’s failure to adhere to industry guidelines and its own

Brokerage Contract in hiring, selection and retaining a fit motor carrier, as well as also ensuring

the required cargo liability insurance was in place before entering into its agreement with

Defendant NST to safely transport and insure the subject cargo is a breach of Defendant

FREEZPAK’s duties and obligations of care as transportation property broker and was the

proximate cause of the loss and damage sustained by Plaintiff and/or its insured.

                                                  8
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 9 of 10 PageID: 9




40.     By reason of the premises, Plaintiff has sustained damages, no part of which has been

paid although duly demanded, in the amount of $243,443.46.



                COUNT IV – NEGLIGENT ENTRUSTMENT OF PROPERTY


41.     Plaintiff repeats and realleges the allegations set forth in paragraphs numbered 1 through

40 of the within Complaint in their entirety as if set forth herein at length.



42.     The failure to exercise care and due diligence by Defendant FREEZPAK in entrusting

Plaintiff insured’s subject shipment to Defendant NST who was an unfit motor carrier to perform

the interstate transportation services without any ascertainment of an insurance policy number as

well as the failure to obtain proper and required cargo liability insurance and coverage limit of

$350,000, inter alia, are breaches of Defendant FREEZPAK’s duties and obligations of care as

a transportation property broker and was the proximate cause of the loss and damage sustained

by Plaintiff and/or its insured.



43.     By reason of the premises, Plaintiff has sustained damages, no part of which has been

paid although duly demanded, in the amount of $243,443.46.



                WHEREFORE, Plaintiff demands:


        1.      That process in due form of law according to the practice of this Court may issue

against the named Defendants;



        2. That a decree and judgment may be entered in favor of Plaintiff against the

             Defendants, individually, jointly and severally, for the amount of Plaintiff’s actual

             and full damages in the amount of $243,443.46 or the total damages to be established
                                                   9
Case 2:21-cv-12809-JMV-AME Document 1 Filed 06/21/21 Page 10 of 10 PageID: 10




             at trial, together with pre-judgment interest from May 14, 2020 as well as post-

             judgment interest and costs; and



          3. That this Court will grant the Plaintiff such other and further relief as may be just and

proper.




                                                  ___s/ Timothy D. Barrow____
                                                  TIMOTHY D. BARROW
                                                    Attorney for Plaintiff

Dated: June 21, 2021
       Lebanon, New Jersey




                                                  10
